              Case 2:20-cv-00191-JLR Document 8 Filed 04/21/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         ANDRIAN D. SHERMAN,                          CASE NO. C20-0191JLR

11                              Plaintiff,              ORDER DISMISSING ACTION
                  v.
12
           STATE OF WASHINGTON, et al.,
13
                                Defendants.
14

15         On March 25, 2020, the court issued an order dismissing Plaintiff Andrian D.

16   Sherman’s complaint in part with prejudice and in part without prejudice and with leave

17   to amend. (See Order (Dkt. # 7).) The court granted Mr. Sherman leave to file an

18   amended complaint within 20 days of the date of its March 25, 2020, order. (Id. at 8.)

19   The court warned Mr. Sherman that it he failed to timely file an amended complaint, the

20   court would dismiss his complaint without further leave to amend. (Id. at 8-9.) More

21   than 20 days has passed since the court’s March 25, 2020, order, and Mr. Sherman has

22   failed to file an amended complaint. (See generally Dkt.) Accordingly, the court


     ORDER - 1
             Case 2:20-cv-00191-JLR Document 8 Filed 04/21/20 Page 2 of 2



 1   DISMISSES Mr. Sherman’s complaint without further leave to amend and WITH

 2   PREJUDICE.

 3         Dated this 21st day of April, 2020.

 4

 5                                               A
                                                 JAMES L. ROBART
 6
                                                 United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
